DETAILED ACTION 
The present application, filed on 5/21/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 12-31 are pending and have been considered below. 

Priority
This application is a CON of 14/207,399 03/12/2014 PAT 11042904. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 8/9/2021; 6/15/2022; 6/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-31 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 12, Claim 10 and Claim 26 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 12, (which is repeated in Claims 19, 26) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining at least one uninstalled application; generating a second application program characteristic set associated with the at least one uninstalled application; updating the profile category set based at least in part on the second application program characteristic set. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “determining at least one uninstalled application” in the context of this claim encompasses the user manually or mentally identifying an uninstalled application. Similarly, the limitation of “generating a second application program characteristic set associated with the at least one uninstalled application,” as drafted, in the context of this claim encompasses the user manually or mentally concluding about the characteristics of an uninstalled application. Finally, the limitation of “updating the profile category set based at least in part on the second application program characteristic set,” as drafted, in the context of this claim encompasses the user manually or mentally updating the list with installed applications. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: generating an application program characteristic set; generating a profile category; retrieving an updated installed application list. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(C) Finally, recited computing elements, i.e. a processor; non-transitory computer-readable storage medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: generating an application program characteristic set; generating a profile category; retrieving an updated installed application list. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(C) Finally, the recited computing elements of the independent claims are: a processor; non-transitory computer-readable storage medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 13 (which is repeated in Claims 20, 27) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: causing a mobile computing device to detect a list of processes running on the mobile computing device; receiving the updated installed application list from the mobile computing device based. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 (which is repeated in Claims 21, 28) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: causing a mobile computing device to identify data representing the updated installed application list; receiving the updated installed application list from the mobile computing device. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 15 (which is repeated in Claim 22) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: causing a mobile computing device to generate a link resolution data set; receiving the updated installed application list from the mobile computing device. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 (which is repeated in Claims 23, 29) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying a first application program characteristic from the application program characteristic set; generating a first profile characteristic based on the first application program characteristic; generating at least one profile category of the profile category set. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 17 (which is repeated in Claims 24, 30) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying a plurality of application program characteristics from the application program characteristic set; generating a plurality of profile characteristics based on the plurality of application program characteristics; generating at least one profile category of the profile category set. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 (which is repeated in Claims 25, 21) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating an updated profile characteristic set; generating an updated profile category; updating the profile category set to include the updated profile category. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig2, fig3 and [0047]-[0060], including among others: memory; communication module; profile data generation module; promotion generation module; i/o module; processor; user interface; communications module; memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 12-31 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14, 16-21, 23-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2014/0157387).  
Regarding Claims 12, 19, 26 – Lee discloses: A computer-implemented method comprising: 
	determining at least one uninstalled application based at least in part on a comparison of the first installed application program set and the second installed application program set; {see at least [0018]-[0019] determining a list with installed applications; [0035]-[0036]; [0041]-[0042]; [0067]}   
	generating a second application program characteristic set associated with the at least one uninstalled application; and {see at least [0067] uninstalled applications based on applications by different users (reads on applications programming characteristics)}   
	updating the profile category set based at least in part on the second application program characteristic set associated with the at least one uninstalled application. {see at least [0013] updating the stored applications list based on comparison results; [0030]; [0108]; [0129] periodic update}   

Lee first embodiment does not disclose, however, Lee second embodiment discloses:  	generating an application program characteristic set for each application program of a first installed application program set; {see at least [0010] list with installed applications}    
	generating a profile category set based at least in part on the application program characteristic set; {see at least [0010] applications that are supported by device (reads on application program characteristics}   
	retrieving an updated installed application list indicating a second installed application program set; {see at least fig11, fig12, [0196]-[0205] list of applications pre-installed; user installed; recommended to be installed (reads on updated installed applications; [0100], [0120] executable applications running on an operating system}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee first embodiment to include the elements of Lee second embodiment.  One would have been motivated to do so, in order to generate a profile of the updated installed applications list.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee first embodiment evidently discloses updating the profile of the installed applications list.  Lee second embodiment is merely relied upon to illustrate the functionality of adding a second installed application to the list in the same or similar context.  As best understood by Examiner, since both updating the profile of the installed applications list, as well as adding a second installed application to the list are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee first embodiment, as well as Lee second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee. **Examiner notes that the reference is being used here as a one-reference combination in this 103 rejection because the reference teaches two clearly different embodiments within the same cited reference.**

Regarding Claims 13, 20, 27 – Lee discloses the limitations of Claims 12, 19, 26. Lee further discloses:  wherein retrieving the updated installed application list comprises: 
	causing a mobile computing device to detect a list of processes running on the mobile computing device, the list of processes running on the mobile computing device representing the updated installed application list; and {see at least fig11, fig12, [0196]-[0205] list of applications pre-installed; user installed; recommended to be installed (reads on updated installed applications; [0100], [0120] executable applications running on an operating system}   
	receiving the updated installed application list from the mobile computing device based on the list of processes running on the mobile computing device. {see at least fig11, fig12, [0196]-[0205] list of applications pre-installed; user installed; recommended to be installed (reads on updated installed applications; [0100], [0120] executable applications running on an operating system}   

Regarding Claims 14, 21, 28 – Lee discloses the limitations of Claims 12, 19, 26. Lee further discloses:  wherein retrieving the updated installed application list comprises: 
	causing a mobile computing device to identify, via a system service list data representing the updated installed application list; and . {see at least [0013] updating the stored applications list based on comparison results; [0030]; [0108]; [0129] periodic update}    
	receiving the updated installed application list from the mobile computing device based on the system service list data identified via the mobile computing device. . {see at least [0013] updating the stored applications list based on comparison results; [0030]; [0108]; [0129] periodic update}    

Regarding Claims 16, 23, 29 – Lee discloses the limitations of Claims 12, 19, 26. Lee further discloses:  wherein generating the profile category set based at least in part on the application program characteristic set comprises: 
	identifying a first application program characteristic from the application program characteristic set, the first application program characteristic corresponding to a first application of the installed application program set; {see at least [0010] list with installed applications}    
	generating a first profile characteristic based on the first application program characteristic; and {see at least [0010] applications that are supported by device (reads on application program characteristics}  
	generating at least one profile category of the profile category set based at least in part on the first profile characteristic. {see at least [0067] uninstalled applications based on applications by different users (reads on applications programming characteristics)}

Regarding Claims 17, 24, 30 – Lee discloses the limitations of Claims 12, 19, 26. Lee further discloses:  wherein generating the profile category set based at least in part on the application program characteristic set comprises: 
	identifying a plurality of application program characteristics from the application program characteristic set, the plurality of application program characteristics corresponding to a plurality of application programs of the installed application program set; {see at least [0010] applications that are supported by device (reads on application program characteristics}   
	generating a plurality of profile characteristics based on the plurality of application program characteristics; and {see at least [0010] applications that are supported by device (reads on application program characteristics}   
	generating at least one profile category of the profile category set based at least in part on the profile characteristics. {see at least [0010] applications supported and not supported by the device (reads on profile characteristics)}   

Regarding Claims 18, 25, 31 – Lee discloses the limitations of Claims 12, 19, 26. Lee further discloses:  wherein updating the profile category set based at least in part on the second application program characteristic set associated with the at least one uninstalled application comprises: 
	generating an updated profile characteristic set based at least in part on the second application program characteristic set; {see at least [0013] updating the stored applications list based on comparison results; [0030]; [0108]; [0129] periodic update}    
	generating an updated profile category based at least in part on the updated profile characteristic set; and {see at least [0013] updating the stored applications list based on comparison results; [0030]; [0108]; [0129] periodic update}  
	updating the profile category set to include the updated profile category. {see at least [0013] updating the stored applications list based on comparison results; [0030]; [0108]; [0129] periodic update} 


Claims 15, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2014/0157387), in view of Pattan et al (US 2013, 0036016).  
Regarding Claims 15, 22 – Lee discloses the limitations of Claims 12, 19. Lee further discloses:  wherein retrieving the updated installed application list comprises: 
	receiving the updated installed application list from the mobile computing device based on each resolved state in the link resolution data set {see at least [0013] updating the stored applications list based on comparison results; [0030]; [0108]; [0129] periodic update}    

Lee does not disclose, however, Pattan discloses: 
	causing a mobile computing device to generate a link resolution data set by attempting access of each application program link in an application program link list, {see at least fig4, rc405, [0050]-[0051] user device is polled or queried for installed applications}   
	wherein the link resolution data set comprises data indicative of a resolved state or an unresolved state associated with each particular application program in the application program link list based on the attempted access of each particular application program; and {see at least fig4, rc405, [0050]-[0051] user device is polled or queried for installed applications}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lee to include the elements of Pattan.  One would have been motivated to do so, in order to provide the system with a list of all applications, installed and uninstalled yet.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Lee evidently discloses profile of installed applications. Pattan is merely relied upon to illustrate the functionality of resolved and unresolved state applications in the same or similar context.  As best understood by Examiner, since both profile of installed applications, as well as resolved and unresolved state applications are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Lee, as well as Pattan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Lee / Pattan. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622